Case 2:20-cv-00281-JRG Document 135-12 Filed 04/21/21 Page 1 of 6 PageID #: 5962




                         BLACKBURN
                           EXHIBIT C
Case 2:20-cv-00281-JRG Document 135-12 Filed 04/21/21 Page 2 of 6 PageID #: 5963
Case 2:20-cv-00281-JRG Document 135-12 Filed 04/21/21 Page 3 of 6 PageID #: 5964
Case 2:20-cv-00281-JRG Document 135-12 Filed 04/21/21 Page 4 of 6 PageID #: 5965
Case 2:20-cv-00281-JRG Document 135-12 Filed 04/21/21 Page 5 of 6 PageID #: 5966
Case 2:20-cv-00281-JRG Document 135-12 Filed 04/21/21 Page 6 of 6 PageID #: 5967
